EXHIBIT 23.2 CONSENT OF KPMG LLP Consent of Independent Registered Public Accounting Firm The Board of Directors WSFS Financial Corporation: We consent to the incorporation by reference in the registration statement on Form S-8 of WSFS Financial Corporation of our reports dated March 16, 2010, with respect to the consolidated statement of condition of WSFS Financial Corporation as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2009, and the effectiveness of internal control over financial reporting as of December 31, 2009, incorporated herein by reference. Our report dated March 16, 2010 on the consolidated statement of condition of the Company as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows, for each of the years in the three year period ended December 31, 2009, refers to WSFS Financial Corporations’ adoption of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (included in FASB ASC Topic 740, Income Taxes), effective January 1, 2007, and FASB Statement No. 157, Fair Value Measurements (included in FASB ASC Subtopic 820-10, Fair Value Measurements and Disclosures), effective January 1, 2008. /s/ KPMG LLP Philadelphia, Pennsylvania September 22, 2010
